Case 2:20-cv-00037-JPH-MJD Document 15 Filed 08/07/20 Page 1 of 2 PageID #: 53




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

DAVID W LINDER,                             )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 2:20-cv-00037-JPH-MJD
                                            )
DEA ADMINISTRATOR,                          )
                                            )
                         Defendant.         )

                            ORDER DISMISSING CASE

      On March 19, 2020, the Court screened Plaintiff David Linder's

complaint and dismissed it as barred by Heck v. Humphrey, 512 U.S. 477

(1994). Dkt. 8. Mr. Linder responded on June 30, 2020, arguing that he does

not challenge a past conviction. Dkt. 14 at 1. Instead, he seeks a declaratory

judgment and injunction that would prevent the DEA from enforcing the

Controlled Substances Act as to substances that the DEA considers controlled

and punishable under Schedule III. Id. at 3–4. Mr. Linder seeks "to clear the

way to practice his rights" to possess those substances upon his release. Id. at

3.

      Mr. Linder's response does not identify a viable claim in his complaint.

His response alleges only "speculation that he would suffer some unspecified

future harm." Marshall v. Knight, 445 F.3d 965, 969 (7th Cir. 2006). Indeed,

"the absence of an actual or imminent injury—as opposed to a merely

speculative future one—would deprive federal courts of jurisdiction under

Article III, which empowers the federal judiciary to decide 'cases' or


                                        1
Case 2:20-cv-00037-JPH-MJD Document 15 Filed 08/07/20 Page 2 of 2 PageID #: 54




'controversies'." Id. at 969–70 (quoting U.S. Const. art. III § 2). "[T]he

possibility that he might be subject to . . . punishment for a future criminal

violation" is "too speculative" to support his claim. United States v. Meza–

Rodriguez, 798 F.3d 664, 668 (7th Cir. 2015) (citing Diaz v. Duckworth, 143

F.3d 345, 346–47 (7th Cir. 1998)); accord Simic v. City of Chicago, 734 Fed.

App'x 365, 366 (7th Cir. 2018).

      Mr. Linder also requests "an indefinite Covid extension to argue the

injunction," dkt. 14 at 5, but as explained above, he has not stated a claim that

may proceed in this action. This case is therefore DISMISSED without

prejudice. Final judgment will issue by separate entry.

SO ORDERED.

Date: 8/7/2020




Distribution:

DAVID W LINDER
25913-048
TERRE HAUTE - FCI
TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                         2
